KRAMER, CHIEF JUDGE,
CONCURRING:
I concur with the well-written majority opinion because it properly applies binding precedent and under the facts of this case, that precedent cannot be distinguished. I write separately only to state that it has long puzzled me that under Kentucky law, pursuant to Jones v. Lathram, 150 S.W.3d 50 (Ky. 2004), the act of driving-particularly during a police pursuit or emergency — is considered a ministerial act. Yet, a unanimous Kentucky Supreme Court so held over ten years ago, and it remains the law.